DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 4/11/2022.
 Claims 8-18 are cancelled. Claims 1-7 and 19-22 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yuchi Watanabe on 4/26/2022.
The application has been amended as follows: 

21. (Currently Amended) The method of claim 1, wherein the injecting and the pressurizing of the thermally-curable resin are performed below a predetermined pressure that washes out the partially cured dual-cure resin coated fiber.

Reason For Allowance
In the filed amendments, Applicant added, to claim 1, limitations ”a bonding agent that bonds the photo-cured network and the heat-cured network when the dual-cure resin coated fiber is fully cured; inserting the thermoset FRP composite preform into a cavity of a mold; injecting and pressurizing a thermally-curable resin in the mold to infiltrate the permeable structure of the thermoset FRP composite preform; and heating the mold to cure the thermally-curable component and the thermally-curable resin such that the dual-cure resin coated fiber is fully cured at the same time as the thermally-curable resin”. No prior arts have been found to, individually or in combination, teach these newly-added limitations in the context of other limitations in claim 1. Therefore, claim 1 and its dependent claims are allowed. Claim 21 is allowed after Applicant further amended the claim to correct the grammar error.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115